UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ee me re me etd hs ss he et ms dh ht tl at a EN xX
UNITED STATES OF AMERICA :
y ORDER (CORRECTED)
HIBAH LEE, 19 CR 424 (VB)
Defendant. :
ae ee ee ee ek ee st te me eee ee ee tt hd eh tnt bt tt fd rh a hk fe x

On May 17, 2021, the Court issued an Order scheduling sentencing in the above matter
for June 4, 2021. (Doc. #97). That date is incorrect. As previously ordered (Doc. #96),
sentencing in this case, as well as a hearing on the related VOSR matter (07cr003), are scheduled
for June 3, 2021, at 9:30 a.m., in person in the Courthouse. Counsel will be advised of the
courtroom prior to the proceeding.

Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY
courthouse must complete a questionnaire and have his or her temperature taken. The
questionnaire is located on the Court’s website at:

https://www.nysd.uscourts.gov/sites/default/files/2020-
09/SDNY%20COVID%20ENTRY%20QUESTIONNAIRE%20GUIDE%209-2-2020.pdf.

Completing the questionnaire online and ahead of time will save time and effort upon entry.
Only those individuals who meet the entry requirements established by the questionnaire will be

permitted entry. Please contact Chambers if you do not meet the requirements.

Dated: May 18, 2021
White Plains, NY

SO ORDERED:

Vi

Vincent L. Briccetti
United States District Judge

 
